Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed April 26, 2022 has been entered.  Claims 1-20 are pending in this application, with claims 14-20 withdrawn from consideration as directed to non-elected inventions.  Claims 1-14 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over the Schwartzberg et al. Journal of Physical Chemistry B article (previously cited) in view of the Huang et al. Journal of Nanoscience and Nanotechnology article.
The “Materials and Methods” section of Schwartzberg discloses forming a solution containing cobalt nanoparticles (i.e. “cobalt-based nanoparticle scaffolds”), and combining this with a solution containing chloroauric acid (i.e. a “solution comprising metal” and within the scope of claim 9), followed by exposing the solution to air so the cobalt is completely oxidixed, leaving only water and dissolved salts at the core of hollow gold nanospheres, i.e. Schwartzberg discloses a method that includes steps (c) and (d) of claim 1 as amended. With respect to claim 5, the prior art method is conducted in argon. With respect to claim 6, Schwartzberg states that to ensure completely air-free solutions, all solutions were vacuumed on a Schenk line. With respect to claim 7, exposing the solutions to air so that the cobalt is completely oxidized is considered to fall within the scope of “oxygenation” as claimed. With respect to claim 8, the prior art nanospheres are gold. With respect to claim 12, Fig. 4(a) of Schwartzberg indicates specific embodiments having a maximum peak in the range set forth in this claim.
Schwartzberg does not mention the surface rugosity of the nanospheres or the pH of any of the components employed in the prior art process, nor any relationship therebetween as defined in claim 1 as amended or in claims 2 and 10.  However, the examiner initially notes that the present claims are not limited to methods that lead to any particular surface rugosity value or which use any particular pH values in the claimed process; thus any values for those parameters may fall within the scope of the instant claims.  Then, Huang discloses producing hollow gold nanoparticles by reduction of a gold-containing complex in an electrodeposition cell, i.e. Huang is in a similar field of endeavor as Schwartzberg.  Huang indicates it was known in the art, at the time of filing of the present invention, that the surface roughness of the nanoparticles produced in such a process is positively correlated with the pH employed in the reaction that results in the nanoparticles.  Huang further postulates why such a correlation exists.  See the right hand column of p. 3702 of Huang, as well as the first three lines of p. 3703.  Given this disclosure of Huang, it would have been obvious for one of ordinary skill in the art to select a pH for the reaction in Schwartzberg such that one will produce a desired surface rugosity in the resulting gold nanospheres.  For example, from the disclosure of Huang, one desiring nanospheres that are very smooth may select of pH of 6.0, one desiring somewhat rougher nanospheres may select a pH of 6.5, and one desiring nanospheres with large bumps and dimples may select a pH of 7.0.  
With respect to instant claims 2 and 10, Huang adds a stabilizing additive to the gold complex in an amount sufficient to result in the desired pH value, in other words selects the pH of the gold-containing material in order to produce the selected pH in accord with these claims.
With respect to claims 3 and 11, the selected pH of the gold-containing material in Huang is produced by combining a basic solution with that material, specifically sodium sulfite (NaSO3).
Thus, the combined disclosures of Schwartzberg et al. and Huang et al. are held to establish a prima facie case of obviousness of a method as presently claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the Schwartzberg et al. article and the Huang et al. article, as discussed above, and further in view of any of Branton et al. (US 2007/0215166), Hao et al. (US 2010/0184587) or Hwu et al. (US 2017/0087640).
Schwartzberg and Huang, discussed supra, do not disclose combining the metal solution (e.g. the chloroauric acid in Schwartzberg) with sodium hydroxide as required by the instant claim. Each of Branton, Hao and Hwu indicate it was conventional in the art of making gold nanoparticles (i.e. in a context analogous to that of Schwartzberg), at the time of filing of the present invention, to add a base such as sodium hydroxide to a solution containing chloroauric acid in order to adjust the pH of the solution. See, for instance, Branton para. [0041], Hao para. [0044], or Hwu para. [0046]. 
Based on these disclosures of Branton et al., Hao et al., or Hwu et al., one of ordinary skill in the art, seeking to achieve a certain pH in the solution used in a process disclosed by the combination of Schwartzberg et al. and Huang et al., would have been motivated to add a base such as sodium hydroxide to that solution.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Schwartzberg et al. article in view of the Huang et al. article, as applied to claim 1 above, and further in view of the Melancon et al. Molecular Cancer Therapeutics article.
Schwartzberg, discussed supra, indicates that the nanospheres produced in that reference show great potential for biological sensing applications, but does not particularly recite the method set forth in instant claims 13 and 14. Melancon forms hollow gold nanospheres by a method similar to that of Schwartzberg; see the right hand column of p. 1731 of Melancon. Then, on p. 1733 of Melancon, antibody was covalently conjugated to the gold surface (i.e. a surface of the nanospheres) through sulfhydryl groups introduced to the antibody. This is effectively equivalent to the method of the instant claims. Therefore, the combined disclosures of the Schwartzberg et al., Huang et al., and Melancon et al. articles would have suggested a method as presently claimed to one of ordinary skill in the art.

			Response to Arguments
Applicant’s arguments filed April 26, 2022 have been fully considered, with the following effect:
a) The obviousness-type double patenting rejection based on the claims of 16/493,477 is withdrawn.  Nothing in ant of the pending claims of that application refers to pH and surface rugosity, or to a positive correlation therebetween, in a manner as presently claimed.
b) With respect to the rejections based on prior art, Applicant asserts that none of the previously applied prior art discloses or suggests the newly claimed limitations regarding surface rugosity, pH, or any correlation therebetween.  While Applicant is correct on that point, the examiner submits that the newly cited Huang et al. reference speaks directly to these newly claimed limitations. Therefore new grounds of rejection of the claims are presented supra.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 20, 2022